Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-6, 11-13, and 15-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1:
U.S. Publication No. 2015/0071272 to Vermani et al disclose in Figures 1-3 and 6 a wireless communications method (performed by AP 110) comprising:
Obtaining a plurality of stream inputs (AP 110 obtains a first stream to send to MS 120, a second stream to send to MS 130, and a third stream to send to MS 140), wherein the stream inputs comprise a first stream input complying with a first packet format (any of 802.11 a/b/g/n/ac packet format) and a second stream input complying with a second packet format (any of 802.11 a/b/g/n/ac packet format), and the second packet format is different from the first packet format (each MS 120, 130, 140 can support a different one of 802.11 a/b/g/n/ac packet formats).  Each of MS 120, MS 130, and MS 140 can be any of “but are not limited to, IEEE 802.11 a/b/g/n/ac devices” (Section 0035 lines 16-18).  AP 110 sends a first stream to MS 120, a second stream to MS 130, and a third stream to MS 140, wherein each of the first stream, the second stream, and the third stream can be of a different one of the 802.11 a/b/g/n/ac packet formats.
Applying pre-coding to the stream inputs to generate a plurality of pre-coded stream outputs, respectively.  AP 110 applies precoding to each of the first stream to MS 120, second stream to MS 130, and third stream to MS 140 based on feedback provided to AP 110 from each of MS 120, 130, 140, respectively.  AP stories the feedback provided to AP 110 from each of MS 120, 130, 140, and then uses 
Performing wireless transmission upon the pre-coded stream outputs, wherein downlink MU-MIMO transmission is involved in said wireless transmission of the pre-coded stream outputs.  In MU-MIMO, AP 110 transmits the precoded first stream to MS 120, precoded second stream to MS 130, and precoded third stream to MS 140 in a single packet.  Packet 202, 204, 206 of Figure 2 shows MU-MIMO data 204 comprising the precoded first stream to MS 120, precoded second stream to MS 130, and precoded third stream to MS 140.  
Wherein the first packet format complies with a first wireless communications standard (any of 802.11 a/b/g/n/ac), the second packet format complies with a second wireless communications standard (any of 802.11 a/b/g/n/ac), the first wireless communications standard is different from the second wireless communications standard (each MS 120, 130, 140 can support a different one of 802.11 a/b/g/n/ac) … Each of MS 120, MS 130, and MS 140 can be any of “but are not limited to, IEEE 802.11 a/b/g/n/ac devices” (Section 0035 lines 16-18).  AP 110 sends a first stream to MS 120, a second stream to MS 130, and a third stream to MS 140, wherein each of the first stream, the second stream, and the third stream can be of a different one of the 802.11 a/b/g/n/ac.  
Wherein one downlink MU-MIMO packet comprises the pre-coded stream outputs … Packet 202, 204, 206 of Figure 2 shows MU-MIMO data 204 comprising the precoded first stream to MS 120, precoded second stream to MS 130, and precoded third stream to MS 140.  Refer to Sections 0020-0046 and 0057-0068.
Vermani et al do not specifically disclose obtaining a plurality of stream inputs, wherein the stream inputs comprise a first stream input complying with a first packet format and a second stream input complying with a second packet format, and the second packet format is different from the first packet format; … ; wherein the first packet format complies with a first wireless communications , the first wireless communications standard is different from the second wireless communications standard…
U.S. Publication No. 2018/0249506 to Amiri et al disclose in Figures 2A-2D and 5 an AP that allows concurrent transmission to mobile stations that support different 802.11 WLAN standards.  Figure 2c: AP allows concurrent transmission of data to MS 110A and MS 110B which both support 802.11ac in t0-t-1, and AP allows concurrent transmission of data to MS 108A which supports 802.11a/b/g (claimed “first packet format”; claimed “first wireless communication standard”) and transmission of data to MS 106A which supports 802.11n (claimed “second packet format” and claimed “the second packet format is different from the first packet format”; claimed “second wireless communications standard” and claimed “the first wireless communications standard is different from the second wireless communications standard”).  AP of Figure 5 performs precoding on the data to send to MS 108A using precoder 540A and performs precoding on the data to send to MS 106A using precoder 540B.  Refer to Sections 0031-0036 and 0050-0062.  
Vermani et al also do not specifically disclose wherein the first packet format complies with a first wireless communications standard, the second packet format complies with a second wireless communications standard, the first wireless communications standard is different from the second wireless communications standard, and both of the first wireless communication standard and the second wireless communications standard support downlink MU-MIMO.
U.S. Publication No. 20180167128 to Kinamon et al disclose in Section 0170 that 802.11n and 802.11ac support MU-MIMO (claimed “both of the first wireless communication standard and the second wireless communications standard support downlink MU-MIMO”).  U.S. Publication No. 20110176631 to Tu et al in Sections 0005, 0006, and 0028 wherein MU-MIMO are backward compatible with 802.11a/g/n (claimed “both of the first wireless communication standard and the second wireless communications standard support downlink MU-MIMO”).  By applying Kinamon et al and Tu et al to both of the first wireless communication standard and the second wireless communications standard support downlink MU-MIMO”).  
Vermani et al also do not disclose wherein one downlink MU-MIMO packet comprises the pre-coded stream outputs, and is partially transmitted with downlink OFDMA and partially transmitted without downlink OFDMA.
U.S. Publication No. 2015/0334708 to Lee et al disclose in Figures 33-43 and Sections 0178-0208 wherein a packet comprises a plurality of user data; some user data is transmitted with downlink OFDMA and some user data is transmitted without downlink OFDMA.  Figures 35, 37, 41, and 43 disclose that OFDMA is applied to user data 3 and user data 6 (claimed “partially transmitted with downlink OFDMA”), and OFDMA is not applied to user data 1, user data 2, user data 4, and user data 5 (claimed “partially transmitted without downlink OFDMA”).  
wherein the first stream input comprises a packet that has a preamble section followed by a payload section, and said pre-coding of the packet starts from a L-LTF included in the preamble section…
U.S. Publication No. 2017/0099089 to Liu et al disclose in Figures 1 and 4 wherein a packet 110 sent from AP to STA has a preamble comprising L-STF 111, L-LTF 112, L-SIG 113, RL-SIG 114, HE-SIGA1 115, HE-SIGA2 116, HE-STF 117, and HE-LTFS 118 (claimed “preamble section”) followed by a payload 119 (claimed “payload section”).  As shown in Figure 4:  when packet 110 is transmitted, AP applies precoding using beam steering matrix W(k) to L-LTF from L-LTF generator 411 and AP also applies precoding using beam steering matrix Q(k) to HE-LTF from HE-LTF generator 412.  So, precoding of the packet 110 using beam steering matrix W(k) starts at L-LTF of the preamble (claimed “pre-coding of the packet starts from a L-LTF included in the preamble section”).  Refer to Sections 0026-0030 and 0036-0037.  


However, none of the prior art disclose the limitation “wherein the first stream input comprises a packet that has a preamble section followed by a payload section, said pre-coding of the packet starts from a Legacy Long Training Field (L-LTF) included in the preamble section, and said pre-coding of the packet is not applied to a Legacy Short Training Field (L-STF) included in the preamble section.”, and can be logically combined with Vermani et al, Amiri et al, Kinamon et al, Tu et al, Lee et al, and Liu et al.


Independent claim 11:
U.S. Publication No. 2015/0071272 to Vermani et al disclose in Figures 1-3 and 6 a wireless communications apparatus (AP 110) comprising: 

Obtain a plurality of stream inputs, wherein the stream inputs comprise a first stream input complying with a first packet format and a second stream input complying with a second packet format, and the second packet format is different from the first packet format.
Apply pre-coding to the stream inputs to generate a plurality of pre-coded stream outputs, respectively.
A TX circuit, arranged to perform wireless transmission upon the pre-coded stream outputs, wherein downlink MU-MIMO transmission is involved in said wireless transmission of the pre-coded stream outputs.
Wherein the first packet format complies with a first wireless communications standard, the second packet format complies with a second wireless communications standard, the first wireless communications standard is different from the second wireless communications standard…
Wherein one downlink MU-MIMO packet comprises the pre-coded stream outputs…
Vermani et al do not specifically disclose obtain a plurality of stream inputs, wherein the stream inputs comprise a first stream input complying with a first packet format and a second stream input complying with a second packet format, and the second packet format is different from the first packet format; … ; wherein the first packet format complies with a first wireless communications standard, the second packet format complies with a second wireless communications standard, the first wireless communications standard is different from the second wireless communications standard…
Vermani et al also do not specifically disclose wherein the first packet format complies with a first wireless communications standard, the second packet format complies with a second wireless communications standard, the first wireless communications standard is different from the second , and both of the first wireless communication standard and the second wireless communications standard support downlink MU-MIMO.  
Vermani et al also do not disclose wherein one downlink MU-MIMO packet comprises the pre-coded stream outputs, and is partially transmitted with downlink OFDMA and partially transmitted without downlink OFDMA.  
Vermani et al also do not disclose wherein the first stream input comprises a packet that has a preamble section followed by a payload section, and said pre-coding of the packet starts from a L-LTF included in the preamble section…  Refer to the rejection of claim 1.
Vermani et al also do not disclose a digital baseband circuit, arranged to:…
U.S. Patent No. 9,762,302 to Shaked disclose in Figure 3 a base station with a digital baseband circuit 320 comprising a precoder 323 for use in a MU-MIMO system.  Refer to Column 2 lines 42-55 and Column 8 line 41 to Column 9 line 4.  


However, none of the prior art disclose the limitation “wherein the first stream input comprises a packet that has a preamble section followed by a payload section, said pre-coding of the packet starts from a Legacy Long Training Field (L-LTF) included in the preamble section, and said pre-coding of the packet is not applied to a Legacy Short Training Field (L-STF) included in the preamble section.”, and can be logically combined with Vermani et al, Amiri et al, Kinamon et al, Tu et al, Lee et al, Liu et al, and Shaked et al.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 2017/0222698 to Lange disclose in Figures 1-5 wherein a system receives at least two downlink signals; a phase difference between the downlink signals can correspond to a codebook index used to encode the downlink signals for MIMO transmission; RF circuitry provides a combined signal power from the downlink signals to one of the output ports based on the phase difference between the downlink signals; downlink signals are precoded and transmitted from the system via separate antennas.  Refer to Sections 0021-0094.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/Christine Ng/
Examiner, AU 2464
October 12, 2021